Citation Nr: 0604137	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  02-18 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran, and M.F. and B.B.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to September 
1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in April 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

This case was previously before the Board, in February 2004, 
when the issue of service connection for asbestosis was 
remanded for further development.  The requested development 
has been completed and the case is now again before the 
Board.

The veteran testified before the undersigned Veterans Law 
Judge in June 2003, and a transcript is of record.

The issue of an earlier effective date for the assignment of 
special monthly compensation for erectile dysfunction, which 
was raised at the veteran's hearing before the undersigned 
Veterans Law Judge, is again referred to the RO for 
appropriate action.


FINDING OF FACT

Competent medical evidence does not relate the veteran's 
current lung disorder to active service.


CONCLUSION OF LAW

Residuals of asbestos exposure, were not incurred or 
aggravated as a result of active service.  38 U.S.C.A. §§ 
1110, 1113, 1131, 5103(a), 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in her possession pertaining to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Review of the record shows that the veteran was 
issued a VCAA letter in October 2001, prior to the initial 
rating determination.  However, the letter did not 
specifically identify the veteran's claims, including that 
for service connection based on exposure to asbestos, hence, 
the type of information required to prevail in his claim was 
incomplete.  The RO issued subsequent additional letters in 
December 2001 requesting further information on the veteran's 
exposure to asbestos, and in September 2002 and February 
2004.  However, these letters were also incomplete in that 
they did not notify the veteran to submit any additional 
evidence he may have in his possession, i.e., the "4th 
element."  

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations. However, in 
1988, VA issued a circular on asbestos-related diseases that 
provided guidelines for considering asbestos compensation 
claims. See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988). The information and instructions 
contained in the DVB Circular have since been included in VA 
Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(January 31, 1997) (hereinafter "M21-1"). Also, an opinion by 
VA's Office of General Counsel discussed the development of 
asbestos claims. VAOPGCPREC 4-00.

With asbestos-related claims, the Board must determine 
whether the claim development procedures applicable to such 
claims have been followed. Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures). With these claims, 
the RO must determine whether or not military records 
demonstrate evidence of asbestos exposure during service and 
develop whether or not there was pre-service and/or post- 
service occupational or other asbestos exposure. M21-1, Part 
VI, 7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).

In this case, the record shows that the RO, in effect, 
complied with these procedures. As above noted, the RO sent 
the veteran a development letter in December 2001 requesting 
these details. The veteran responded in the same month, 
providing private medical evidence as well, documenting his 
exposure to asbestos, current diagnosis, and opinion.  In 
addition, this letter and others notified the veteran that, 
overall, evidence and information was necessary to 
substantiate his claim and requested that he provide it.  
Moreover, the VA fully notified the veteran of what was 
required to substantiate his claim in the September 2002 
statement of the case (SOC) and November 2002, June 2003, and 
November 2005 supplemental statements of the case (SSOCs).  
Finally, this case was remanded in February 2005 for, in 
part, compliance with VCAA.  Together, the VCAA and 
development letters, SOC, SSOCs, and remand provided the 
veteran with a summary of the evidence, the applicable laws 
and regulations, and a discussion of the facts of the case.  
VA specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, the service department, Social Security 
Administration (SSA), and other federal agencies.  He was 
asked to provide a properly executed release so that VA could 
request private medical treatment records for her, but was 
further advised that it was ultimately his responsibility to 
send medical treatment records from any private physicians.  
The duty to notify the appellant was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The RO obtained the service medical records, 
requested VA and non-VA treatment records, as well as written 
statements and testimony from the veteran and his witnesses.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  In this case, the veteran was afforded VA 
examinations in August 2001 for Agent Orange exposure, which 
also included lung X-rays, and in July 2005 for asbestosis.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Service Connection for Asbestosis

The veteran submitted a claim in September 2001 indicating 
that he had been exposed to asbestos in DaNang at the steel 
shop during his active service.  In statements and testimony, 
the veteran further stated that he had been exposed to 
asbestos while on board ship.  

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2005).  Regulations also provide that service 
connection may be established where all the evidence of 
record, including that pertinent to service, demonstrates 
that the veteran's current disability was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

In addition, regulations provide that certain chronic 
diseases will be considered to have been incurred in service 
if manifested to a degree of 10 percent or more within one 
year from the date of separation from active service, where 
the veteran has served for 90 days or more during a period of 
war, or after December 31, 1946, even though there is no 
evidence the disease existed during service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2005).  

As noted previously, VA issued a circular on asbestos-related 
diseases. See DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) (DVB Circular) providing guidelines for 
considering compensation claims based on exposure to 
asbestos.  See VA Adjudication Procedure Manual, M21-1 (M21-
1), Part VI, para. 7.21.

The guidelines note that the latency period for asbestos-
related diseases varies from 10 to 45 years between first 
exposure and development of the disease. Also of significance 
is that an asbestos-related disease can develop from brief 
exposure to asbestos or from being a bystander. The most 
common disease is interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  While these provisions are not 
substantive, they must be considered by the Board in 
adjudicating asbestos-related claims.  See VAOPGCPREC 4-2000 
(2000); 65 Fed. Reg. 33,422 (2000).

Here, the veteran's separation documents reflect that he 
served on active duty from May 1966 to September 1967, and 
that he had just under 12 months of foreign service.  His 
last duty assignment was at the Naval Support Activity in 
DaNang, and his military occupational specialty (MOS) was as 
a structural steel worker.  Documents subsequently received 
from the service department contain evaluation reports from 
prior to November 1966 through May 1967 reflect that the 
veteran was stationed at Naval Support Activity, DaNang.  He 
worked as a steel worker, supervising work requiring welding, 
cutting, and sheet metal fabrication.  He was also assigned 
as the crew leader to the public works maintenance steel 
shop.  He is reported to have worked in sheet metal prior to 
active service and his experience was noted to be a great 
asset to his unit, particularly as they were performing a 
great amount of ventilation work.  On the basis of these 
records, the RO conceded the veteran was exposed to asbestos 
during his active service.  The Board concurs.  

Notwithstanding the veteran's exposure to asbestos during 
active service, the Board finds that the claim must be 
denied.  This is because the medical evidence does not 
reflect that the veteran is diagnosed with asbestosis.  

Significantly, as early as May 1996, results of X-rays then 
conducted reflect no interstitial abnormalities and profusion 
at 0/0.  No evidence of asbestosis was detected.  However, 
pleural surfaces were found to demonstrate bilateral 
circumscribed pleural thickening in profile along the lateral 
thoracic walls.  No infiltrates, effusions or lung masses 
were found to be present.  The clinician diagnosed pleural 
changes consistent with asbestos-related pleural disease, 
assuming a sufficient environmental exposure history and an 
adequate latent period.  An examination report sets out the 
veteran's history of occupational exposure, noting that the 
veteran was a laborer and sheet metal worker who has been 
exposed to asbestos materials since 1959 during his work 
within power plants, board mills, paper mills, and chemical 
plants.  He states he has cut Tranxite sheets of asbestos 
intermittently.  He has also worked on boilers for the past 
21 years, placing sheet metal over raw insulation.  The 
examiner diagnosed asbestos-related pleural disease, assuming 
a sufficient environmental exposure history and an adequate 
latent period.  Asbestosis was not diagnosed.

In July 2005, the veteran underwent VA examination for 
asbestosis, in addition to other lung and respiratory 
disorders.  The veteran reported he was diagnosed with 
asbestosis in 1996, and that he was exposed to asbestosis 
while onboard ship off the coast of DaNang for 3 months of 
his active duty service.  The veteran reported that he worked 
in the steel shop welding, and that the welding rods and 
burning blankets used for protection were made of asbestos.  
He reported that after active service he remained in the 
construction industry, working with asbestos until it was no 
longer used.  The veteran also reported a history of smoking 
two packs daily for 20 to 22 years.

The examiner recorded objective observations of lungs clear 
to auscultation and percussion without rales, rhonchi or 
wheezes.  There was no increase in AP diameter and no 
prolongation of the expiratory phase.  A September 2004 chest 
X-ray revealed the lung fields were clear.  Computed 
tomography (CT) scan of the chest was reported to reveal 
pleural thickening bilaterally and linear atelectasis at both 
bases.  A high resolution CT scan reflected pleural 
thickening bilaterally and a calcified pleural plaque in the 
right base.  No interstitial lung disease was found.  
Pulmonary function tests (PFTs) showed mild restrictive lung 
disease with a proportionally lower ERV consistent with 
obesity. 

Noting that the claims file was reviewed, the examiner 
diagnosed asbestos related pleural disease, asymptomatic.  
The examiner commented that the veteran was diagnosed with 
asbestos related pleural disease in May 1996, but there was 
no diagnosis of asbestosis noted.  This diagnosis was made 
per plain chest X ray.  A high resolution CT chest scan is 
more sensitive and more specific than a plain chest X ray for 
the diagnosis of asbestosis.  While the high resolution CT 
chest scan showed pleural thickening and a calcified pleural 
plaque which are both findings consistent with asbestos 
exposure, it failed to show any interstitial changes which 
would be consistent with the diagnosis of pulmonary 
asbestosis.  His PFT's show mild restrictive disease with 
proportionally lower ERV which is more consistent with his 
obesity.  The examiner found that with the absence of 
interstitial changes, there is no objective evidence of 
pulmonary asbestosis.  None of the findings of the PFT's are 
reflective of his pleural thickening or calcified plaque  The 
examiner opined that the veteran's in-service exposure of 15 
months is not significant enough time to cause asbestos-
related problems as opposed to the years of exposure after 
service.  The examiner specifically noted the May 1996 
private physician report setting out the veteran's exposure 
to asbestos material since 1959 during his work within power 
plants, board mills, paper mills and chemical plants.

After review of all of the evidence, the Board finds that the 
opinion offered by the VA examiner in July 2005 to be more 
probative than that offered by the private physician in May 
1996, for the following reasons.  First, the VA examiner had 
review of the veteran's entire claims file, to include the 
veteran's service medical records and documentation of the 
kind and type of exposure to asbestos the veteran experienced 
during his service, as well as the opinion and clinical 
records afforded by the private physician in 1996.  The 
private physician, in 1996, did not have the benefit of 
review of these records.  Rather, the private physician had 
only the veteran's report of exposure to rely on in making 
his diagnosis.  Second, the private physician's opinion that 
the veteran's manifested lung, or respiratory, condition is 
related to asbestos exposure was "conditional," i.e., the 
physician noted that the diagnosis of asbestos related 
pleural disease was made on the assumption that the veteran 
had a sufficient environmental exposure history and an 
adequate latent period.  Finally, the private physician noted 
the veteran's extensive exposure to asbestos since 1959 
during his work within power plants, board mills, paper 
mills, and chemical plants, as well as work on boilers for 
the past 21 years, placing sheet metal over raw insulation.  

The Board notes that the Court has held that a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Finally, a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995), as a medical 
professional is not competent to opine as to matters outside 
the scope of his expertise.  Id; citing Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  See also Bloom v. West, 12 Vet. 
App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 
(1995);  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The record presents no medical evidence of a diagnosis of 
asbestosis or of a lung condition that has been etiologically 
linked to asbestos exposure in service.  The Board is 
therefore unable to find that the veteran currently manifests 
a lung or respiratory condition, including asbestosis, that 
is the result of asbestos exposure sustained during his 
active service.

In arriving at this conclusion, the Board is cognizant of the 
Federal Circuit's holding in Wagner v. Principi concerning 
the presumption of soundness (VA must show by clear and 
unmistakable evidence that  (1) the veteran's disability 
existed prior to service and (2) that the preexisting 
disability was not aggravated during service.  370 F.3d 1089 
(Fed. Cir. 2004)).  However, the Board finds it need not 
analyze whether or not, in the present case, the veteran was 
exposed to asbestosis prior to his entry into active service.  
Available service medical and personnel records reflect that 
the veteran was found to be fit for entrance into active 
service.  Moreover, the nature of the condition for which the 
veteran is claiming service connection is that it's onset 
follows exposure by many years.  Finally, the Board observes 
that the medical evidence simply does not reflect that the 
veteran has been diagnosed with asbestosis.  Therefore, for 
the purposes of the present claim, the Board accepts that the 
veteran was fit for duty at the time of his entrance into 
active service.

Other than the veteran's own statements, there is no medical 
evidence establishing that the veteran was diagnosed with 
asbestosis.  The mere contention of the veteran, no matter 
how well- meaning, without supporting medical evidence that 
would etiologically relate his current claim with military 
service support a claim for service-connection.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 
359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1994); King v. Brown, 5 Vet. App. 19 (1993).  

Accordingly, the claim service connection for asbestosis or, 
in the alternative, a lung condition or respiratory disorder 
as secondary to exposure to asbestos, must be denied.




ORDER

Entitlement to service connection for asbestosis, to include 
a lung disorder as the result of exposure to asbestosis 
during active service, is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


